Citation Nr: 1018639	
Decision Date: 05/19/10    Archive Date: 06/04/10

DOCKET NO.  07-25 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cleveland, Ohio



THE ISSUE

Entitlement to service connection for thrombocytopenia, 
claimed as a blood disorder.  


(The issue of whether an overpayment of VA compensation 
benefits in the calculated amount of $4,485.33 was properly 
created is the subject of a separate document).  



ATTORNEY FOR THE BOARD

S. Bush, Counsel




INTRODUCTION

The Veteran had active military service from August 1956 to 
September 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision of the RO 
and Insurance Center in Philadelphia, Pennsylvania.  
Jurisdiction over the case was subsequently transferred to 
the RO in Cleveland, Ohio.

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the Veteran if further action is required on his part.  


REMAND

In March 2006, the RO notified the Veteran of the denial of 
service connection for thrombocytopenia.  

In April 2006, the Veteran noted disagreement with the denial 
of this claim.  The RO has not issued a SOC.  An unprocessed 
Notice of Disagreement should be remanded, not referred, to 
the RO for issuance of a statement of the case.  Manlincon v. 
West, 12 Vet. App. 238 (1999).  

Accordingly, this matter is REMANDED to the RO for the 
following action:

The RO should issue a SOC with respect 
to the issue of service connection for 
thrombocytopenia.  The Veteran is 
advised that a timely Substantive Appeal 
will be necessary to perfect the appeal 
as to this disability to the Board.  38 
C.F.R. § 20.302(b).  Only if the appeal 
is timely perfected, is further action 
to be undertaken with respect to this 
issue.  

Thereafter, if indicated, the case should returned to the 
Board for purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  


